Exhibit 10.1

 

WHEREVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

AGREEMENT

 

BETWEEN

 

AMERSHAM HEALTH AS

 

(Enterprise No. NO 914 829 674 MVA)

 

AND

 

Organichem Corporation

 

 

For Supply of : ABA

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

CONTENTS:

 

1

DEFINITIONS

 

 

 

 

 

1.1

THE TERM BUYER SHALL MEAN AMERSHAM HEALTH AS

 

1.2

THE TERM SELLER SHALL MEAN ORGANICHEM CORPORATION

 

1.3

THE TERM PRODUCT SHALL MEAN AMINOBISAMIDE HCL (“ABA”) MEETING THE SPECIFICATIONS
SET FORTH IN EXHIBIT A

 

 

 

 

 

2

TERM AND TERMINATION

 

 

 

 

 

2.1

TERMINATION OF PRIOR AGREEMENT

 

2.2

TERM

 

2.3

TERMINATION OF AGREEMENT

 

2.4

EFFECT OF TERMINATION

 

2.5

SURVIVAL

 

 

 

 

 

3

PRODUCTS AND PRICES

 

 

 

 

 

3.1

SPECIFICATIONS

 

3.2

PRODUCTION SITE

 

3.3

PRICES AND QUANTITIES

 

 

3.3.1

Buyer’s Obligation to Purchase

 

 

3.3.2

Independent Audit

 

 

3.3.3

Seller’s Obligation to Manufacture

 

3.4

INFLATION ADJUSTMENT

 

 

 

 

 

4

DELIVERY TERMS

 

 

 

 

 

4.1

DELIVERY OF PRODUCTS

 

4.2

REJECTIONS

 

4.3

INSPECTION AND REJECTION

 

4.4

QUALITY ASSURANCE

 

 

 

 

 

5

TERMS OF PAYMENT

 

 

 

 

 

6

FORECASTS AND INVENTORY

 

 

 

 

 

6.1

FORECASTS

 

6.2

SAFETY INVENTORY

 

 

 

 

7

PACKAGING

 

 

 

 

 

8

TECHNICAL SUPPORT

 

 

 

 

 

9

MEETINGS AND REPORTING

 

 

 

 

 

9.1

MEETINGS

 

9.2

REPORTING

 

 

 

 

 

10

INDEMNIFICATION

 

 

 

 

 

10.1

INDEMNIFICATION BY SELLER

 

10.2

INDEMNITY BY BUYER

 

10.3

ASSERTION OF CLAIMS

 

 

 

 

 

11

WARRANTIES

 

 

 

 

 

12

GENERAL PROVISIONS

 

 

 

 

 

12.1

ENTIRE AGREEMENT

 

12.2

WAIVERS

 

12.3

COMPLIANCE

 

 

 

 

 

13

CRISES MANAGMENT

 

 

--------------------------------------------------------------------------------


 

13.1

COMMUNICATIONS

 

13.2

BUSINESS CONTINGENCY PLAN (“BCP”)

 

 

 

 

 

14

OTHER TERMS

 

 

 

 

 

14.1

BUYER’S PROPERTY

 

14.2

SELLER’S INFORMATION

 

14.3

BUYER’S INFORMATION

 

14.4

IMPORT/EXPORT COMPLIANCE

 

14.5

COUNTRY OF ORIGIN

 

14.6

CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM

 

14.7

HEALTH AND SAFETY

 

14.8

AUDIT RIGHTS

 

14.9

INTELLECTUAL PROPERTY

 

14.10

PUBLICITY

 

14.11

INSURANCE

 

14.12

DISPUTE RESOLUTION

 

14.13

GOVERNING LAW

 

14.14

LIMITATION OF DAMAGES

 

14.15

REMEDIES

 

14.16

COUNTERPARTS

 

14.17

RELATIONSHIP

 

14.18

PUBLICITY

 

14.19

SEVERABILITY

 

14.20

ASSIGNMENT

 

14.21

HEADINGS

 

14.22

FORCE MAJEURE

 

14.23

CURRENCY

 

 

 

 

15

SIGNATURE AND APPROVAL

 

 

--------------------------------------------------------------------------------


 

THIS SUPPLY AGREEMENT, executed on August 31st. 2005 (the “Effective Date”)
between AMERSHAM HEALTH AS, a Norwegian company (“Buyer”) and ORGANICHEM
CORPORATION, a Delaware corporation (“Seller”).

 

RECITALS

 

WHEREAS, Buyer and Seller desire to terminate and replace the Product Supply
Agreement dated December 21, 1999 with a new agreement; and

 

WHEREAS, Buyer desires to purchase and receive Product (as herein defined) from
Seller;

 

WHEREAS, Seller agrees to manufacture, sell and deliver to Buyer the Product on
the terms and conditions set forth in this Agreement; and

 

WHEREAS, Seller has the requisite experience and resources to manufacture and
deliver the Product,

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth in this Agreement, Buyer and Seller hereby agree as follows:

 


1                 DEFINITIONS


 


1.1       THE TERM BUYER SHALL MEAN AMERSHAM HEALTH AS.


 


1.2       THE TERM SELLER SHALL MEAN ORGANICHEM CORPORATION.


 


1.3       THE TERM PRODUCT SHALL MEAN AMINOBISAMIDE HCL (“ABA”) MEETING THE
SPECIFICATIONS SET FORTH IN EXHIBIT A.


 


2                 TERM AND TERMINATION


 


2.1       TERMINATION OF PRIOR AGREEMENT


 

The Parties hereby agree to terminate the Product Supply Agreement between the
Parties dated December 21, 1999, effective immediately.  However, nothing in
this Agreement shall affect the Asset Purchase Agreement dated December 17, 1999
between the Parties.

 


2.2       TERM


 

This Agreement is valid from January 1, 2005 and will remain in effect until
December 31, 2010 (the “Initial Term”) unless earlier terminated in accordance
with Article 2.3.

 

--------------------------------------------------------------------------------


 

The parties agree to meet not later than June 30, 2008 to discuss an extension
of this Agreement.

 


2.3       TERMINATION OF AGREEMENT


 

In addition to any right to terminate this Agreement elsewhere provided herein,
either party has the right to terminate the Agreement with immediate effect in
the following cases:

 

•      If the other Party becomes insolvent, or enters into any arrangements or
composition with creditors.

 

•      If the other Party commits a material breach of any of the provisions in
the Agreement and the breach is not remedied within 90 (ninety) days after
written notice has been given.

 


2.4       EFFECT OF TERMINATION


 

Neither Party shall have any further obligation to the other, except for the
obligations that by their own terms are to be performed after the termination of
this Agreement, and any obligations or liabilities arising prior to, or in
connection with, such termination, including the right to damages for breach,
Supplier’s obligation to fulfil any orders for Product placed by Purchaser prior
to such termination and Purchaser’s obligation to pay any unpaid invoices issued
or to be issued by Supplier with respect to orders placed by Purchaser prior to
such termination.

 

Upon termination, Buyer shall be obligated to purchase from Seller any remaining
inventory of Product, work in process and/or raw materials manufactured or
purchased by Seller based on forecasts provided by Buyer.

 

Purchase of such remaining inventories shall be, in the case of Product, at the
price then in effect under the Agreement; in the case of work in process, at a
price prorated based on the percentage completion of the work in process; or, in
the case of raw materials, at the prices paid by Organichem to its suppliers
plus * percent.

 

2.5  Survival


 

The obligations of the Parties under Articles 10 and 12 hereof shall survive the
termination of the Agreement.

 

--------------------------------------------------------------------------------


 


3                 PRODUCTS AND PRICES


 

3.1  Specifications

 

Product shall be produced in accordance with product specifications approved by
the Buyer and attached hereto as Exhibit A.

 

3.2  Production Site

 

Producer of the Product in this Agreement shall be Organichem Corporation, 33
Riverside Avenue, Rensselaer, NY 12144, USA.  The production site may not be
changed without prior written consent of Buyer which consent shall be entirely
Buyer’s decision.

 

3.3  Prices and Quantities

 

The agreed prices and anticipated quantities in the Agreement period are:

 

Year

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

Vol. (MT)

 

*

 

*

 

*

 

*

 

*

 

*

 

Price ($US/Kg)

 

*

 

*

 

*

 

*

 

*

 

*

 

 

The aforementioned prices shall remain in effect unless the volume of Product
sold in any calendar year varies by greater than * percent from the quantities
shown in the table above. For quantities of Product purchased above the *
percent threshold amount only, the prices shall be adjusted as follows:

 

% of Forecast Volume

 

Discount from Base Price (%)

 

*

 

*

 

*

 

*

 

*

 

*

 

 

For example:  In 2006, if Amersham purchases *, the price for Product would
be:    First *

 

Next    * MT *

Next    * MT *

Next    * MT *

 

For volumes less than * percent of those shown in the table above, the Parties
shall negotiate in good faith a mutually acceptable price for such volumes.  In
the event that the Parties cannot agree to an amended price for such lower
volumes, the price shown in the table shall remain in effect until such time
that a new price is mutually agreed upon by the Parties.

 

--------------------------------------------------------------------------------


 

3.3.1                   Buyer’s Obligation to Purchase

 

The quantities shown in the table above are a good faith estimate of Buyer’s
purchases from Seller for the term of the Agreement.  In order to accommodate
potential fluctuations in Buyer’s total annual requirement for Product, the
parties agree to the following:

 

1)  Declining Demand:  Buyer hereby agrees that it shall purchase * percent of
Buyer’s total annual requirement for Product during each calendar year of the
Agreement or the amounts shown in the table shown in Section 3.3 above whichever
is less.

 

2)  Increasing Demand:  Buyer shall be obliged to purchase from Seller a minimum
of * percent of the difference between Buyer’s total annual demand and Buyer’s
good faith forecast of its total annual demand as of the Effective Date up to a
maximum of * percent of the amounts shown in Section 3.3 above.  Such good faith
forecast shall be prepared and sealed (the “Sealed Forecast”) and provided to
the independent audit firm mutually agreed upon by the Parties and operating in
accordance with the procedures described in Section 3.3.2 below.

 

3)  Demand Above 120% of the Volumes in Section 3.3:  Buyer shall have the
obligation to solicit from Seller and Seller shall have the right to submit a
bid for any quantities Buyer purchases above one hundred twenty (120) percent of
the quantities shown in Section 3.3 but Buyer shall be under no obligation to
accept such bid.

 

3.3.2                         Independent Audit

 

The Parties may select an independent external audit firm to assist the Seller
in verifying Buyer’s compliance with its minimum purchase obligations
hereunder.    Such audit firm must be acceptable to both parties and shall be a
recognized major audit firm. The independent auditor shall be bound by the terms
of a confidentiality agreement between itself and Buyer.  In any of the above
circumstances, Seller shall have the right, upon prior written notice, to verify
Buyer’s total annual demand for Product by means of an audit of Buyer’s
records.  Under any circumstance, the independent audit firm shall disclose to
Seller only whether Seller’s share of Buyer’s total annual requirement and
Buyer’s total purchases of Product from Seller are consistent with the terms of
this Agreement and, in the case that Buyer is not in compliance with its minimum
purchase obligations, the extent to which it is non-compliant.  The cost of such
audit shall be borne by Seller unless it is determined as a result of such audit
that Buyer has failed to materially comply with its obligations hereunder.

 

--------------------------------------------------------------------------------


 

3.3.3                Seller’s Obligation to Manufacture

 

Seller shall be required to manufacture up to * percent of the quantities shown
in Section 3.3 or Buyer’s subsequent good faith forecasts provided that such
forecasts are delivered to Seller in accordance with the provisions of
Section 6.1.  Notwithstanding the requirements of this Section 3.3.3, Seller
shall make commercially reasonable efforts to accommodate Buyer’s requests for
Product greater than * percent of Buyer’s forecast.  In the event that Seller is
unable to supply Product in accordance with Buyer’s forecasts, Buyer shall be
relieved of its obligation to purchase as set forth in Section 3.3.1 only to the
extent that is required to meet Buyer’s needs in the current calendar year for
Product that cannot be supplied by Seller.

 


3.4       INFLATION ADJUSTMENT


 

The prices shown in the table in Section 3.3 shall be adjusted for inflation
only in the event that the Consumer Price Index for Urban Consumer (“CPI”)
issued by the Bureau of Labor Statistics, U.S. Department of Labor increases or
decreases by more than four (4) percent for the most recent twelve (12) month
period ended prior to the period for which pricing is being determined for which
such index is available.  If such index is not available, a comparable index
shall be mutually agreed upon by the Parties.  In the event that the price for
Product is adjusted, such adjustment shall remain in effect for all subsequent
years under the Agreement.  All prices are exclusive of all import duties and
taxes including VAT.

 


4                 DELIVERY TERMS


 


4.1       DELIVERY OF PRODUCTS


 

The Products shall be delivered DDU (Incoterms 2000)  Kristiansand Norway by
common carrier specified by Supplier and reasonably satisfactory to Buyer.  Any
risk of damage to or loss or delay of Products shall pass to Buyer upon their
delivery to the aforementioned DDU point.  Supplier shall be responsible for
obtaining all export licenses, permits and approvals as may be required to
export Product into Norway.

 


4.2       REJECTIONS


 

BUYER HEREBY OBJECTS TO AND REJECTS THE PROVISIONS OF ANY ACKNOWLEDGMENT, ORDER
ACCEPTANCE OR INVOICE WHICH IS INCONSISTENT WITH OR IN ADDITION TO THE
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL BE THE COMPLETE AND
EXCLUSIVE

 

--------------------------------------------------------------------------------


 

CONTRACT BETWEEN THE PARTIES WITH RESPECT TO THE PRODUCTS AND MAY BE MODIFIED
ONLY IN WRITING SIGNED BY THE PARTIES AUTHORIZED REPRESENTATIVE.  NO PRIOR
PROPOSALS, QUOTATIONS, STATEMENTS, FORECASTS, COURSE OF DEALING OR USAGE OF
TRADE WILL BE PART OF THE CONTRACT BETWEEN THE PARTIES.

 


4.3       INSPECTION AND REJECTION


 

Products are subject to Buyer’s right of inspection and rejection.  Buyer’s
making of any payment to Seller does not constitute Buyer’s acceptance of
Products and Buyer reserves Buyer’s rights with respect to defects in Products. 
Seller agrees to provide and maintain inspection and process control systems
acceptable to Buyer with respect to the manufacture of Products, and Seller
agrees to keep and make available complete records of all of Seller’s inspection
work and process control work for the life of the Products as defined by the
Buyer.  Buyer may inspect the Products at any place of manufacture during
production without waiving Buyer’s right subsequently to reject or revoke
acceptance for undiscovered or latent defects.  Seller agrees to furnish, at
Seller’s expense, facilities and assistance reasonably necessary to ensure the
safety and convenience of Buyer’s personnel.  Buyer’s failure to inspect and
accept or reject Products will not relieve Seller from any of Seller’s
obligations.  If any Products are found at any time not to conform with the
requirements of the Agreement (or any applicable samples, drawings or
specifications), or to be defective in design, material or workmanship, Buyer
may, at Buyer’s option and Seller’s expense, require Seller to inspect the
Products, and remove, and replace non-conforming Products with conforming
Products.  If Seller fails to do so on a timely basis, Buyer may elect to take
one or more of those actions and charge Seller for all such costs.  These rights
are in addition to any other rights that Buyer may have under the Agreement or
applicable law.

 


4.4       QUALITY ASSURANCE


 

Seller shall apply, maintain and document a quality system that complies with
ISO or a comparable standard for guaranteeing that the Products comply with the
agreed quality.  The product shall be produced and tested in accordance with the
Quality Agreement (Exhibit B).

 


5                 TERMS OF PAYMENT


 

The terms of payment are 30 days net after delivery to Kristiansand, Norway.

 

--------------------------------------------------------------------------------


 


6                 FORECASTS AND INVENTORY


 


6.1       FORECASTS


 

Buyer shall provide to Seller a non-binding annual forecast of its expected
purchases of Product from Seller to be issued on or before September 15th of
each year under the Agreement.  Buyer shall update this forecast at the
beginning of each calendar quarter with a forecast of its anticipated purchases
of Product from Seller for the next twelve (12) months (Rolling Forecast). 
Buyer shall submit a binding purchase order at least sixty (60) days in advance
of any requested shipment date.

 


6.2       SAFETY INVENTORY


 

Seller shall maintain at its own expense an inventory of Product equal to at
least one month supply (1/12 of a year’s volume) of Product based on purchases
made by Buyer in the preceding calendar year. Upon termination of this
Agreement, Buyer agrees to purchase any such safety inventory.

 


7                 PACKAGING


 

Product shall be packaged in accordance with the packaging specifications shown
in Exhibit C.  In the event that Buyer changes the packaging specification,
Buyer shall be responsible for any increase in cost associated with such
change.  Any increase in cost associated with a change to the packaging
specification shall be in addition to the prices specified in Section 3.

 


8                 TECHNICAL SUPPORT


 

Upon notification to Supplier that Buyer has received a complaint or inquiry
regarding the safety or efficacy of Product, Supplier shall, upon request of
Buyer and within a reasonable period, consistent with its own policies, supply
Buyer with a chemical analysis of retained samples of any lot that is subject of
such complaint or inquiry.  Supplier shall retain all records and samples with
respect to the Product in accordance with its own record retention policies.

 

--------------------------------------------------------------------------------


 


9                 MEETINGS AND REPORTING

 


9.1       MEETINGS


 

Seller and Buyer shall meet in person or by telephone conference at least once
each year during the Term of the Agreement to review each Party’s performance
hereunder.

 


9.2       REPORTING


 

Communication with respect to significant events, such as change in ownership or
technical production-related circumstances shall be conveyed as soon as
possible. The Seller shall prepare annual reports (product, amount and value) on
total amounts produced and delivered.  Such reports shall be delivered to Buyer
by January 31 of each year of the Agreement.  All such required reports and
communication shall be at a minimum conveyed to the following representatives:

 

Buyer:

 

Seller:

Purchasing Manager

 

General Manager

Amersham Health AS

 

Organichem Corporation

Lindesnes Plant

 

33 Riverside Avenue

Spangeried 4521

 

Rensselaer, NY 12144

Norway

 

USA

 


10          INDEMNIFICATION


 


10.1     INDEMNIFICATION BY SELLER


 

Seller agrees to defend, indemnify and hold the Parties and Buyer’s customers
harmless from and against any and all claims (including without limitation
claims for infringement of intellectual property, breach of contract, death or
injury to a person or injury to property, or other tort claims), liabilities,
damages (whether direct or indirect, incidental or consequential) and expenses
(including court costs and attorneys’ fees) arising out of or relating to the
breach by Seller of any covenant, representation or warranty contained in this
Agreement, or from any act or omission of Seller or Seller’s agents, employees
or subcontractors.  Buyer will notify Seller of any such claim, suit or
proceeding and will assist Seller (at Seller’s expense) in the defense of the
same.

 


10.2     INDEMNITY BY BUYER


 

Buyer will defend, indemnify and hold harmless Seller, each affiliate of Seller,
and their respective officers, directors and employees against any Claim that
may be brought, instituted or arise against or be incurred by Seller or any such
affiliate, officer, director or employee (including without limitation product
liability claims) to the extent such Claim is based on or arises out of the use
or sale by Buyer of Product manufactured by Seller, including, without
limitation, any investigation by a government agency or any claim for

 

--------------------------------------------------------------------------------


 

personal injury or property damage asserted by any user of such Product;
provided, however, that Buyer does not indemnify and hold harmless Seller, each
affiliate of Seller, and their respective officers, directors and employees from
any Claim to the extent such Claim is based on or arises out of Seller’s
negligence, breach of this Agreement, wilful misconduct in the manufacture,
storage or shipment of the Product, or to the extent such Claim is subject to
Seller’s obligation to indemnify Buyer pursuant to Section 10.1 hereof.

 


10.3     ASSERTION OF CLAIMS


 

Each indemnified Party agrees to give the indemnifying Party prompt written
notice of any Claim or discovery of fact upon which such indemnified Party
intends to base a request for indemnification under Sections 10.1 or 10.2.

 


11          WARRANTIES


 

Seller represents and warrants that the Products will:  (i) conform strictly to
all express or implied specifications, drawings, plans, instructions, samples or
other descriptions;  (ii) be fit and sufficient for the purpose(s) for which
they were manufactured; and (iii) be free from defects in material and
workmanship, whether latent or otherwise.  Seller represents and warrants that
neither the Products nor use of the Products will infringe any patent,
copyright, trade secret, trademark or other property right of a third party.   
Seller represents and warrants that any service Seller may provide will be
performed in a competent manner and be fit for any purpose for which Seller
knows or has reasons to know Buyer or Buyer’s customers intend to use such
service.  Seller agrees that these warranties:  (x) survive the inspection,
acceptance and use of the Products by the Parties and Buyer’s customers; (y) are
for the benefit of the Buyer and Buyer’s successors, and assigns; and (z) are in
addition to any warranties and remedies to which Buyer may otherwise agree or
which are provided by law.  Seller agrees to extend to Buyer (and to enforce)
any warranties received from Seller’s suppliers.  Subject to the Quality
Agreement, Seller warrants that all Product delivered under this Agreement shall
conform to the release specifications at the time of delivery, and shall conform
to the Specifications, that Seller shall employ cGMPs in the production of the
Product; and that Seller shall comply with all other applicable statutes and
regulations in the manufacturing of the Product at the time of production
(including without limitation, those relating to the generation, storage,
shipment and disposal of waste).

 


12          GENERAL PROVISIONS


 


12.1     ENTIRE AGREEMENT


 

This Agreement (including the Exhibits A, B and C) constitutes the entire
agreement between the Parties with respect to the matters set forth herein.

 

--------------------------------------------------------------------------------


 


12.2     WAIVERS


 

The failure of either Party to insist, in any one or more instances, upon the
performance of any of the terms, covenants or conditions of this Agreement or to
exercise any right hereunder, shall not be construed as a waiver or
relinquishment of the future performance of any such term, covenant or
conditions or the future exercise of such right, and the obligation of the other
Party with respect to such future performance shall continue in full force and
effect.  No item or provision of this Agreement may be altered, amended or
waived except by a writing signed by both Parties expressly referring to this
Agreement.

 


12.3     COMPLIANCE


 

a) Seller represents, warrants, certifies and covenants that Seller’s
performance under this Agreement will comply with all applicable national,
European Union, state/provincial and local laws and regulations, including,
without limitation, those prohibiting bribery or similar payments or practices,
and those related to environmental protection, health and safety, and minority
owned businesses, specifically including, 48 C.F.R. Sections 52.219-8 and
52.219-9.  Seller further represents, warrants, certifies and covenants that:
(i) Seller and Seller’s suppliers will not use child, forced or prison labor,
the labor of persons in violation of the minimum working age in the country of
manufacture, or labor in violation of minimum wage, hour of service, or overtime
laws in the country of manufacture or in any jurisdiction in which services are
provided under this Agreement in connection with the manufacture and supply of
Products (ii) Seller and Seller’s employees will not offer gifts, bribes,
kickbacks, free travel or other cash or non-cash incentives to Buyer’s
employees; (iii) Seller and Seller’s suppliers are in full compliance with the
Immigration Reform Control Act of 1986, as amended, including compliance with
the Immigration and Naturalization Services’ I-9 regulations,  and ( iv)
Seller’s delivery of Products constitutes Seller’s certification that Seller has
complied with all applicable requirements.

 

b) Seller further represents, warrants, certifies and covenants that Seller will
take appropriate actions to provide a safe and healthy workplace and to protect
local environmental quality in all of Seller’s activities.

 

c) Seller further represents, warrants, certifies and covenants that each
chemical substance constituting or contained in goods sold or otherwise
transferred to Buyer hereunder is on the list of chemical substances compiled
and published by (a) the Administrator of the Environmental Protection Agency
pursuant to: the Toxic Substances Control Act (15 USC Section 2601 et seq.) as
amended; or (b) the European Inventory of Existing Commercial Chemical
Substances (EINECS) or the

 

--------------------------------------------------------------------------------


 

d) European List of Notified Chemical Substances (ELINCS); or (c) any equivalent
lists in any other jurisdictions to which Buyer informs Seller the goods will
likely be shipped.

 

e) Seller further represents, warrants, certifies and covenants that none of the
goods supplied under this Agreement contains any: (a) lead, mercury, cadmium,
hexavalent chromium, polybrominated biphenyls (PBB), polybrominated diphenyl
ethers (PBDE) or any other hazardous substances the use of which is restricted
under EU Directive 2002/95/EC (27 January 2003)(RoHS Directive), as amended
(b) arsenic, asbestos, benzene, polychlorinated biphenyls (PCBs), or carbon
tetrachloride (c) any chemical restricted under the Montreal Protocol on
ozone-depleting substances; or (d) any other chemical the use of which is
restricted in any other jurisdictions to which Buyer informs Seller the goods
are likely to be shipped; unless Buyer expressly agrees otherwise in writing as
an addendum to this Agreement.

 

f) Unless exempt, Seller will comply with the equal opportunity clause in 41 CFR
60-1.4; the affirmative action clause regarding disabled veterans and veterans
of the Vietnam Era in 41 CFR 60-250.4; the affirmative action clause regarding
handicapped workers in 41 CFR 60-741.4; any other provisions required by the
Office of Federal Contract Compliance Programs as set forth in 41 CFR Chapter 60
the clauses relating to small businesses, small disadvantaged businesses and
women-owned small businesses in 48 CFR 52.219-9 and 52.219-13; Executive Order
11141 concerning age discrimination; and any other applicable Executive Orders. 
Executive Order 13201 Compliance: Seller also agrees to comply with the
provisions of 29 CFR part 470.

 

g) If any goods or other materials sold or otherwise transferred to the Parties
hereunder contain hazardous materials, Seller shall provide all relevant
information required pursuant to applicable requirements, such as the: 
(a) Occupational Safety and Health Act (OSHA) regulations 29 CFR 1910.1200,
including a completed Material Safety Data Sheet (OSHA Form 20) and mandated
labeling information; or (b) similar EU MSDS/labeling requirements; or (c) any
similar requirements in any other jurisdictions to which Buyer informs Seller
the goods are likely to be shipped.

 

h) As applicable and without limiting the generality of the foregoing, Seller
represents, warrants, certifies and covenants that the Products and their
manufacture will comply with all applicable drug and medical device laws and
regulations, including regulations promulgated by the Food and Drug
Administration (“FDA”), the Nuclear Regulatory Commission (“NRC”), the good
manufacturing practices as set forth in 21 CFR Part 820, and any other relevant
state and federal laws.

 

i) Seller further represents, warrants, certifies and covenants that Seller has
established an effective program to ensure that the activities of any suppliers
Seller utilizes to provide any goods or services that will be incorporated into
the goods supplied under this

 

--------------------------------------------------------------------------------


 

Agreement will be conducted in conformance with the above-stated warranties and
representations.

 

j) From time to time, at Buyer’s request, Seller shall provide certificates to
the Parties relating to any applicable legal requirements or to update any of
the representations, warranties, certifications or covenants contained in this
Agreement, such certificates to be in form and substance satisfactory to the
Parties.

 


13          CRISES MANAGMENT


 


13.1     COMMUNICATIONS


 

Seller must maintain the ability to contact the Parties on a 24 hour a day, 7
day a week basis in order to communicate and manage crisis situations that
threaten to or interrupt the Supply Chain.  Likewise, Seller must be available
if Buyer wishes to contact Seller on a 24/7 basis.  Means of communication may
include, but are not limited to, phone, mobile phone or pager and interaction
via email and the Internet.

 


13.2     BUSINESS CONTINGENCY PLAN (“BCP”)


 

At Buyer’s request, Seller must share with the Parties a BCP that includes
Seller’s plan for 24/7 communication with the Parties.  The BCP will also
include basic information on Seller’s upstream Supply Chain.  For instance, this
information will include who Seller Tier 1 and Tier 2 suppliers are, where they
are located and the means of transportation for this Supply Chain.

 


14          OTHER TERMS


 


14.1     BUYER’S PROPERTY


 

All materials, technology, secrets or other proprietary information, and all
intellectual property rights in the foregoing, which Buyer furnishes to Seller,
or which is developed or acquired at Buyer’s expense in the performance of work
hereunder, shall be Buyer’s property.  Seller hereby assigns and agrees to
assign to the Parties, and to cause Seller’s employees to assign to the Parties,
in each case without additional compensation, all such property.

 

--------------------------------------------------------------------------------


 


14.2     SELLER’S INFORMATION


 

Unless expressly agreed in writing to the contrary, any knowledge or information
which Seller discloses to the Parties will not be considered confidential or
proprietary information, and Buyer may use it free from any restrictions. 
Seller acknowledges that Buyer will use and rely upon information Seller
furnishes to the Parties and that Seller will indemnify and hold the Parties
harmless from any and all costs and damages suffered by the Parties as a result
of any inaccuracies in such information.

 


14.3     BUYER’S INFORMATION


 

Seller agrees to keep confidential any materials or information furnished by the
Parties to Seller.  Seller will not disclose or use, directly or indirectly,
such materials or information for any purpose other than the purposes of this
Agreement.  Seller will return to the Parties, at Seller’s expense, all such
materials and information upon completion of work, termination of this Agreement
or Buyer’s request.

 


14.4     IMPORT/EXPORT COMPLIANCE


 

Seller represents and warrants that Seller will comply with all applicable
export laws, regulations and rules administered by the United States Customs
Service, the Bureau of Industry and Security, and the FDA, as well as all other
applicable federal, state or local laws, regulations, or requirements of the
United States and any other nation.  Seller will also obtain all applicable
permits and licenses necessary to perform Seller’s obligations under this
Agreement, and upon Buyer’s request, Seller will provide the Parties with copies
of such permits and licenses.   Where Products contain the Parties’ components,
Seller will also provide the Parties with details of the U.S. content value as a
percentage of the Product price upon Buyer’s request.  Additionally, Seller will
provide ECCN and Harmonized Tariff numbers assigned to Seller’s Products upon
request.

 


14.5     COUNTRY OF ORIGIN


 

At Buyer’s request, Seller will state the country of origin on products,
packaging or Seller invoices, and provide acceptable documentation establishing
the country of origin, including without limitation, certifications of origin
for Products subject to the NAFTA preferential duty provisions.

 


14.6     CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM


 

Seller agrees that Seller will review the requirements of the Customs-Trade
Partnership Against Terrorism (“C-TPAT”) for Warehouses and Manufacturers,
Licensed Customs

 

--------------------------------------------------------------------------------


 

Brokers, Air Carriers, Sea Carriers, Air Freight Consolidators, Ocean
Transportation Intermediaries and NVOCC’s, and Rail Carriers, as applicable, and
that within ninety (90) days Seller will develop and implement a plan to enhance
security procedures (“Security Improvement Plan”) in accordance with the
recommendations of the United States Customs Service, as outlined in
http://www.customs.gov/xp/cgov/import/commercial_enforcement/ctpat/, including
such modifications as may on occasion be prescribed by the United States Customs
Service or by the Parties.  Seller agrees that Seller will make reasonable
efforts to become a member of C-TPAT in a timely manner if Seller is eligible to
do so.

 

Within ninety (90) days after the execution of the Agreement, Seller shall:

 

(a) certify to the Parties in writing that Seller has completed Seller’s written
Security Improvement Plan and that Seller has put these procedures into place;

 

(b) upon Buyer’s request, provide a written copy of the Security Improvement
Plan;

 

(c) maintain in a single location all manuals, reports and other records related
to the Security Improvement Plan;

 

(d) identify an individual contact (name, title, location and
e-mail/telephone/fax numbers) responsible for Seller’s facility, personnel, and
shipment security measures; and

 

(e) inform the Parties of Seller’s C-TPAT membership status and Seller’s
anticipated schedule for participation in C-TPAT.

 

Where Seller does not exercise control of manufacturing or transportation of
goods destined for delivery to the Parties or Buyer’s customers in the United
States, Seller agrees to communicate C-TPAT security recommendations to Seller’s
suppliers and transportation providers and to condition Seller’s relationship to
those entities on their implementation of such recommendations.

 

Upon advance notice by the Parties to Seller and during Seller’s normal business
hours, Seller shall make Seller’s facility available for inspection by Buyer’s
representatives for the purpose of reviewing Seller’s compliance with the
security recommendations of the United States Customs Service and with Seller’s
written Security Improvement Plan.  Each party shall bear its own costs in
relation to such inspection and review.  All other costs associated with
development and implementation of Seller’s Security Improvement Plan and C-TPAT
membership will be borne by Seller.

 


14.7     HEALTH AND SAFETY


 

Seller’s employees, agents and representatives visiting any of Buyer’s sites
shall be subject to such safety and security regulations as may be in force on
that site.   Seller shall ensure that all information held by or reasonably
available to Seller regarding any potential hazards known or believed to exist
in the transport, handling or use of the Products and/or performance of the
services shall be received by the Parties in writing prior to delivery of the
Products and/or performance of the services.  Seller is responsible

 

--------------------------------------------------------------------------------


 

where relevant for ensuring that tank containers and other transport equipment
are carefully cleaned before filling or loading.

 


14.8     AUDIT RIGHTS


 

At Buyer’s request, Seller will allow the Parties to audit and to copy, if
applicable, at Seller’s expense, any documents Seller has relating to the
performance of Seller’s obligations under this Agreement or other applicable
legal requirements.  Additionally, at Buyer’s request, Seller will allow the
Parties reasonable access to the sites where the work under this Agreement is
being performed in order to assess (1) work quality, (2) conformance to Buyer’s
specifications, and (3) conformance with Seller’s representations, warranties,
certifications and covenants under this Agreement.

 


14.9     INTELLECTUAL PROPERTY


 

No rights are granted to Seller under any of Buyer’s patents, copyrights, trade
secrets or other property rights except as may be expressly agreed to by the
Parties.  Seller will not use or incorporate into Products any intellectual
property of others without their written permission.

 


14.10                  PUBLICITY


 

Seller may not, without Buyer’s prior written consent, advertise or publish the
fact that Buyer has contracted to purchase goods or services from Seller,
disclose information relating to this Agreement, or use Buyer’s name or
trademarks, or the names or trademarks of any of Buyer’s affiliates or
customers.  Disclosure of the other Party’s Information shall not be prohibited
if prior notice is given to the other Party and such disclosure is: 
(a) compelled pursuant to a legal proceeding or (b) otherwise required by law.

 


14.11                  INSURANCE


 

Seller agrees to maintain such public liability insurance (including without
limitation workers compensation, employer’s liability, comprehensive general
liability, product liability and property damage insurance) as will adequately
protect the Parties in the event of any liability arising under this Agreement
and, upon Buyer’s request, Seller will provide the Parties with evidence of such
insurance.

 


14.12                  DISPUTE RESOLUTION


 

Any dispute, controversy or claim relating to this Agreement (a “Dispute”) will
be resolved first through good faith negotiations between the Parties.  If the
parties are

 

--------------------------------------------------------------------------------


 

unable to resolve the Dispute, either party may submit the Dispute for
resolution by mediation pursuant to the Center for Public Resources Model
Procedure for Mediation of Business Disputes as then in effect.  The mediation
shall be conducted in New York City.  Mediation will continue for at least
thirty (30) days unless the mediator chooses to withdraw sooner.  At the request
of either party, the mediator will be asked to provide an evaluation of the
Dispute and the parties’ relative positions.  Each party shall bear its own
costs of mediation effort.  If the Dispute cannot be resolved through mediation,
either party may commence an action to resolve the Dispute in the Commercial
Division of the New York State court in New York City, it being agreed that the
parties submit to the jurisdiction of that court.  THE PARTIES EXPRESSLY WAIVE
AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 


14.13                  GOVERNING LAW


 

The parties expressly acknowledge that the laws of the state of New York, except
its conflict of law rules, will govern the relationship between the parties.

 


14.14                  LIMITATION OF DAMAGES


 

IN NO EVENT WILL BUYER BE LIABLE TO SELLER FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO LOST
PROFITS AND LOST BUSINESS), WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, OR OTHERWISE ARISING OUT OF OR RELATED TO THIS
AGREEMENT, AND WHETHER OR NOT BUYER HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 


14.15                  REMEDIES


 

The rights and remedies herein are cumulative and in addition to all other
rights and remedies available at law or in equity.


 


14.16                  COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 


14.17                  RELATIONSHIP


 

Supplier is an independent contractor engaged by Buyer for the provision of the
Products.  Nothing in this Agreement shall constitute Seller as an employee,
agent or general

 

--------------------------------------------------------------------------------


 

representative of Buyer.  This Agreement shall not constitute either Party as
the legal representative or agent of the other, nor shall either Party act as
the legal representative or agent of the other, nor shall either Party have the
right or authority to assume, create or incur any liability or any obligation of
any kind, expressed or implied, against, or in the name of or on behalf of, the
other Party.

 


14.18                  PUBLICITY


 

Neither Party shall use the other’s name to refer to it directly or indirectly
in an advertisement, news release or release to any professional or trade
publication without approval from such Party for such use or release which
approval shall not be unreasonably withheld.

 


14.19                  SEVERABILITY


 

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted, except
in cases where such unenforceable provision is a basic prerequisite for any
Party or both Parties to enter into this Agreement.

 


14.20                  ASSIGNMENT


 

Neither Party may assign its rights and obligations under this Agreement to any
third party except with the prior written consent of the other Party; provided,
that Buyer may assign its rights and obligations pursuant to this Agreement to
any person who by merger, operation of law, asset purchase or otherwise,
acquires Buyer’s imaging business and agrees in writing with Seller to assume
all Buyer’s obligations under, and to be bound by, this Agreement;  and provided
further that either Party may assign its rights and obligations hereunder to any
of its affiliates upon thirty (30) days prior written notice to the other Party,
provided that the assigning Party shall remain jointly and severally liable with
such affiliates for the performance of its obligation hereunder.  For purposes
hereof, an “assignment” shall include any transaction or series of related
transactions (including, without limitation, any merger, sale of stock or other
similar transaction) whereby the shareholder of a party immediately prior to
such transaction owns 50% or less of the voting capital stock of such party (or
any resultant or successor party) immediately after such transaction or series
of related transactions.

 


14.21                  HEADINGS


 

The headings of the articles and paragraphs used in the Agreement are included
for convenience only and are not to be used in construing or interpreting this
Agreement.

 

--------------------------------------------------------------------------------


 


14.22                  FORCE MAJEURE

 

If either of the Parties is impeded in fulfilling its undertakings in accordance
with this Agreement by forces beyond such Party’s reasonable control, such as,
but not limited to, plant wide labour conflict, lightning striking, acts of God,
fire, war, mobilization or unforeseen military call-up of a large magnitude,
requisition, confiscation, commandeering, public decrees, riots, insurrections,
general shortage of transport, goods or energy and faults or delays in
deliveries from sub-contractors or suppliers caused by any circumstances
referred to in this Article 14.22, the impediment shall be considered a Force
Majeure and the Party shall be exempted from liability for delays due to such
reasons, provided always that it notifies the other Party thereof without undue
delay after such circumstances have occurred.  Upon such notification, the
Parties shall agree upon a reasonable extension of the delivery time, not to
exceed the period of Force Majeure provided for herein.  Such other Party shall
have the right to make alternative arrangements during the term of the Force
Majeure, and after three (3) months, shall have the right to terminate the
Agreement.

 


14.23                  CURRENCY


 

The term “Dollars” or ($) shall refer to the Currency of the United States of
America.

 


15               SIGNATURE AND APPROVAL


 

This Agreement has been issued in two (2) copies, of which Buyer and Seller each
keep one copy.

 

AMERSHAM HEALTH AS

 

ORGANICHEM CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Olaf  Stalsberg

 

By

  /s/ Thomas E. D’Ambra, Ph.D.

 

 

 

 

 

Title

  Vice President

 

Title

  Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMINOBISAMIDE HCl SPECIFICATIONS

 

HPLC Analysis

 

Assay

*

Mixed amide

*

Nitrobisamide

*

Thin Layer Chromatography

 

Identification A

*

Estimated Total Inhomogeneity

*

Color of Solution

*

 

*

 

*

Loss on Drying*

*

Identification B

*

Assay

*

Extraneous Material**

*

 

--------------------------------------------------------------------------------

*Not to be performed on “Heel”

**Test not to be routinely performed

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

QUALITY AGREEMENT

 

To Follow

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AMINOBISAMIDE PACKAGING SPECIFICATIONS

 

Unit of Issue

 

At least one bag from each batch must contain 720.50 Kilograms &/or 687.5
Kilograms depending on customer requirements.

 

 

 

Outer Container

 

White Polypropylene Coated Bag,
40 x 41 x 47” #32000449

 

 

 

Outer Container Closure

 

One Pull-tight Security Seal
#32000778; Tie Cord Bag Closure

 

 

 

Liner

 

Not Applicable

 

 

 

Liner Closure

 

Not Applicable

 

 

 

Labeling

 

Intermediate

 

 

 

Caution Labelling

 

Aminobisamide with English & Norwegian Text

 

 

 

Recommended Storage

 

Warehouse Ambient

 

--------------------------------------------------------------------------------